     Case 2:18-cv-04942-MTL-JFM Document 88 Filed 10/29/20 Page 1 of 10




 1    WO                                                                                       MGD

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9     Umar Sharrfi Ibrahim,                            No. CV 18-04942-PHX-MTL (JFM)
10                          Plaintiff,
11     v.                                               ORDER
12
       Facility Health Administration, et al.,
13
                            Defendants.
14
15           Plaintiff Umar Sharrfi Ibrahim, who is currently confined in Arizona State Prison
16    Complex-Eyman, brought this civil rights action pursuant to 42 U.S.C. § 1983. Defendant
17    Carrie Demery moves for summary judgment, and Plaintiff opposes.1 (Docs. 78, 81.)
18    I.     Background
19           On screening of Plaintiff’s First Amended Complaint (Doc. 8) under 28 U.S.C.
20    § 1915A(a), the Court determined that Plaintiff stated an Eighth Amendment claim against
21    Facility Health Administrator (FHA) Demery and required Demery to answer. (Doc. 10.)
22    II.    Summary Judgment Standard
23           A court must grant summary judgment “if the movant shows that there is no genuine
24    dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
25    Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
26    movant bears the initial responsibility of presenting the basis for its motion and identifying
27
28           1
              The Court provided notice to Plaintiff pursuant to Rand v. Rowland, 154 F.3d 952,
      962 (9th Cir. 1998) (en banc), regarding the requirements of a response. (Doc. 80.)
     Case 2:18-cv-04942-MTL-JFM Document 88 Filed 10/29/20 Page 2 of 10




 1    those portions of the record, together with affidavits, if any, that it believes demonstrate
 2    the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
 3           If the movant fails to carry its initial burden of production, the nonmovant need not
 4    produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
 5    1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
 6    to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
 7    contention is material, i.e., a fact that might affect the outcome of the suit under the
 8    governing law, and that the dispute is genuine, i.e., the evidence is such that a reasonable
 9    jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S.
10    242, 248, 250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th
11    Cir. 1995). The nonmovant need not establish a material issue of fact conclusively in its
12    favor, First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968); however,
13    it must “come forward with specific facts showing that there is a genuine issue for trial.”
14    Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
15    citation omitted); see Fed. R. Civ. P. 56(c)(1).
16           At summary judgment, the judge’s function is not to weigh the evidence and
17    determine the truth but to determine whether there is a genuine issue for trial. Anderson,
18    477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and draw
19    all inferences in the nonmovant’s favor. Id. at 255. The court need consider only the cited
20    materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
21    III.   Facts2
22           On May 4, 2018, Plaintiff submitted a Health Needs Request (HNR) seeking
23    medical treatment for an injury to his right hand. (Doc. 8 at 3.) The next day, Plaintiff saw
24
25
             2
                The facts are drawn from the parties’ Statements of Facts and exhibits and
      Plaintiff’s verified First Amended Complaint, to the extent his allegations are based on his
26    personal knowledge and sets forth specific facts admissible in evidence. See Jones v.
      Blanas, 393 F.3d 918, 923 (9th Cir. 2004) (where the plaintiff is pro se, the court must
27    consider as evidence in his opposition to summary judgment all of his contentions offered
      in motions and pleadings, where such contentions are based on personal knowledge and
28    set forth facts that would be admissible in evidence, and where he attested under penalty
      of perjury that the contents of the motions or pleadings are true and correct); Schroeder v.
      McDonald, 55 F.3d 454, 460 (9th Cir. 1995).

                                                  -2-
     Case 2:18-cv-04942-MTL-JFM Document 88 Filed 10/29/20 Page 3 of 10




 1    a nurse, who gave him antibiotics for a potential infection in his hand, a tetanus shot, an
 2    ace wrap, ordered x-rays, and placed Plaintiff on the treatment line. (Id.) Two weeks
 3    passed without Plaintiff seeing a provider and Plaintiff submitted an HNR on May 17,
 4    2018, explaining that his hand had been x-rayed and he was told it was broken, that his
 5    hand hurt “really bad,” and he had not seen a provider yet. (Id.; Doc. 82 at 8.) When a
 6    nurse saw Plaintiff’s injury the next day, she immediately sent him to see Dr. Rodney
 7    Stewart. (Doc. 8 at 3.) Dr. Stewart looked at Plaintiff’s hand and x-rays and was shocked
 8    that Plaintiff had been injured for almost three weeks without being sent for surgery. (Id.)
 9    Dr. Stewart told Plaintiff he needed surgery immediately and sent Plaintiff the very next
10    Monday to see a hand specialist at the Arizona Center for Hand Surgery in Mesa, Arizona.
11    (Id.) On May 21, 2018, Plaintiff saw the specialist at the Arizona Center for Hand Surgery,
12    and the specialist told Plaintiff he needed surgery and should return in two weeks for the
13    surgery. (Id. at 4-5.)
14           Plaintiff submitted several more HNRs inquiring about the status of the surgery
15    because of the constant pain and limited use of his hand for daily activities, such as using
16    the restroom, writing letters, eating, exercising, and working as the pod porter. (Id. at 4;
17    Doc. 82 at 9-10.) On July 7, 2018, Plaintiff submitted an Inmate Informal Complaint
18    Resolution to the Corizon Director, explaining that his hand had been broken for months
19    and the doctor said he needed surgery. (Doc. 8 at 4.) Plaintiff did not receive a response
20    until September 5, 2018. (Id.)
21           On July 28, 2018, Plaintiff submitted an Inmate Grievance, in which he wrote:
22                  Back in early May of 2018 (specifically 5.4.18) I put in an
23                  HNR about my broken hand. They took me to medical but
                    made me wait 2 weeks before seeing a provider. When I finally
24                  seen the provider they scheduled me for “outside” treatment on
                    the streets. I went that following week for x-rays and the
25
                    doctor said it would be 2 weeks time before I come back for
26                  surg[e]ry but here it is 2 ½ months later and I’m still not in
                    surge[e]ry. My hand is broken, my abilities are limited in
27
                    many areas. I put in multip[le] HNRs to follow up on the status
28                  only to be told my appointment is scheduled. I need medical



                                                 -3-
     Case 2:18-cv-04942-MTL-JFM Document 88 Filed 10/29/20 Page 4 of 10




 1                   attention. Make D.O.C. take me to get my surg[e]ry done
                     before I file a lawsuit on them.
 2
      (Doc. 82 at 27.)
 3
             On August 20, 2018, Defendant responded to Plaintiff’s grievance as follows:
 4
 5                   This is in response to your Inmate Grievance dated July 28,
                     2018 and received at Eyman Medical on August 6, 2018, in
 6                   which you are requesting to have surgery on your hand. You
                     state that you injured your hand on May 4, 2018 and were seen
 7
                     by an off-site provider and you were told that you would be
 8                   scheduled for surgery in two weeks, however that has not
                     occurred.
 9
                     Investigation into the issue that you have raised included a
10
                     review of your medical record which evidences that you were
11                   treated at Arizona Center for Hand Surgery on May 21, 2018
                     for a right hand injury resulting in an impacted 2nd metacarpal
12                   head fracture. You were placed in a short arm splint and it was
13                   recommended that you be sent for follow up with a CT scan in
                     one week. On July 2, 2018 a consultation request was
14                   submitted for a CT scan to be completed, and this consultation
15                   request is currently being processed within required time
                     frames.
16
                     If you have any further concerns or issues that have not been
17                   addressed, please submit a HNR directly to your unit nursing
18                   staff for scheduling.

19                   In accordance with current policy, this response is final, and
                     constitutes exhaustion of all remedies within the Department.
20
      (Id. at 28.)
21
             After receiving this response, Plaintiff submitted nine more HNRs “to push the issue
22
      about [his] surgery.” (Doc. 8 at 5.) For example, Plaintiff wrote in an HNR dated August
23
      30, 2018 that he attended an outside consult for a CT scan and was wondering when he
24
      would have surgery. (Doc. 82 at 11.) The response states the “clinical coordinator initiated
25
      offsite. Cannot say when.” (Id.) In an HNR dated September 16, 2018, Plaintiff again
26
      asked when he would have surgery and said that he was in constant pain. (Doc. 82 at 12.)
27
      The response to that HNR said the consult had not been approved yet. (Id.)
28



                                                  -4-
     Case 2:18-cv-04942-MTL-JFM Document 88 Filed 10/29/20 Page 5 of 10




 1           On December 3, 2018, seven months after the injury, Plaintiff had surgery “but the
 2    damage was done” and Plaintiff “suffered permanent loss of partial mobility to [his]
 3    dominant hand.” (Doc. 8 at 5.) The surgeon told Plaintiff that “because [his] hand healed
 4    wrong recovery would be minimal, if any.” (Id.)
 5           In her administrative position, Defendant did not provide medical care, did not
 6    recommend or order any treatment for an inmate, and did not have the authority to
 7    recommend or approve outside consultations for inmates. (Doc. 79 ¶ 2.) The Utilization
 8    Management Committee is responsible for the review and approval of consultation requests
 9    for outside treatment. (Id.) In response to Plaintiff’s interrogatories, Defendant stated that
10    she has worked as a health care professional for 32 years. (Doc. 82 at 30.) In response to
11    Plaintiff’s interrogatory about her duties as FHA, Defendant responded she “had zero
12    involvement regarding inmates needing an outside consultant for treatment.” (Id.) In
13    response to Plaintiff’s interrogatory asking whether Defendant had reviewed the x-ray
14    results that were processed on May 8, 2018, Defendant responded that she “did not review
15    Plaintiff’s x-ray results being that Defendant did not have access to Plaintiff’s medical
16    records and did not interpret medical records when responding to inmates’ grievance
17    complaints.” (Id. at 33.)
18    IV.    Eighth Amendment
19           To support a medical care claim under the Eighth Amendment, a prisoner must
20    demonstrate “deliberate indifference to serious medical needs.” Jett v. Penner, 439 F.3d
21    1091, 1096 (9th Cir. 2006) (citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)). There are
22    two prongs to the deliberate-indifference analysis: an objective standard and a subjective
23    standard. First, a prisoner must show a “serious medical need.” Id. (citations omitted). A
24    “‘serious’ medical need exists if the failure to treat a prisoner’s condition could result in
25    further significant injury or the ‘unnecessary and wanton infliction of pain.’” McGuckin
26    v. Smith, 974 F.2d 1050, 1059–60 (9th Cir. 1992), overruled on other grounds by WMX
27    Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc) (internal citation
28    omitted). Examples of indications that a prisoner has a serious medical need include “[t]he


                                                  -5-
     Case 2:18-cv-04942-MTL-JFM Document 88 Filed 10/29/20 Page 6 of 10




 1    existence of an injury that a reasonable doctor or patient would find important and worthy
 2    of comment or treatment; the presence of a medical condition that significantly affects an
 3    individual’s daily activities; or the existence of chronic and substantial pain.” Id. at 1059–
 4    60.
 5           Second, a prisoner must show that the defendant’s response to that need was
 6    deliberately indifferent.   Jett, 439 F.3d at 1096.      “Prison officials are deliberately
 7    indifferent to a prisoner’s serious medical needs when they ‘deny, delay or intentionally
 8    interfere with medical treatment.’” Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir.
 9    1990) (quoting Hutchinson v. United States, 838 F.2d 390, 394 (9th Cir. 1988)). Deliberate
10    indifference may also be shown where prison officials fail to respond to a prisoner’s pain
11    or possible medical need. Jett, 439 F.3d at 1096. “In deciding whether there has been
12    deliberate indifference to an inmate’s serious medical needs, [courts] need not defer to the
13    judgment of prison doctors or administrators.’” Colwell v. Bannister, 763 F.3d 1060, 1066
14    (9th Cir. 2014) (quoting Hunt v. Dental Dep’ t, 865 F.2d 198, 200 (9th Cir. 1989).
15           Even if deliberate indifference is shown, to support an Eighth Amendment claim,
16    the prisoner must demonstrate harm caused by the indifference. Jett, 439 F.3d at 1096; see
17    Hunt, 865 F.2d at 200 (delay in providing medical treatment does not constitute Eighth
18    Amendment violation unless delay was harmful).
19    V.     Discussion
20           A.     Serious Medical Need
21           Defendant does not address whether Plaintiff’s broken hand rose to the level of a
22    serious medical need. The record evidence reflects that Plaintiff had x-rays and a CT scan
23    taken of his broken hand, suffered pain in his broken hand for months, had hand surgery
24    seven months after it was injured, and suffers permanent loss of mobility in that hand.
25    Thus, Plaintiff’s broken hand was worthy of comment or treatment and the injury was
26    painful and affected Plaintiff daily activities, which is sufficient to support that Plaintiff
27    had a serious medical need.
28    ....



                                                  -6-
     Case 2:18-cv-04942-MTL-JFM Document 88 Filed 10/29/20 Page 7 of 10




 1           B.     Deliberate Indifference
 2           Defendant argues that Plaintiff has failed to provide any evidence that her response
 3    to his medical grievance was medically unacceptable under the circumstances or that she
 4    acted in conscious disregard of an excessive risk to his health. (Doc. 78 at 5.) Defendant
 5    asserts that she did not have the authority to approve the outside consultation for surgery
 6    and that only medical providers can request specialty consults. (Id.) Defendant further
 7    contends that her only involvement in Plaintiff’s medical care was in responding to his
 8    grievance, which is “a purely administrative position,” and that she was allowed to rely on
 9    the judgments of qualified medical professionals. (Id. at 5-6, citing Peralta v. Dillard, 744
10    F.3d 1076, 1086 (9th Cir. 2014).) Lastly, Defendant argues that Plaintiff cannot show he
11    suffered any actual injury as a result of her actions in her administrative role responding to
12    his grievance, that she was not a medical provider, and was merely passing on information
13    in Plaintiff’s medical file in responding to his grievance. (Id. at 6.)
14           Defendant does not provide any of Plaintiff’s medical records related to his hand
15    injury or even those that are referenced in her response to Plaintiff’s grievance.3 While
16    Defendant states in her interrogatory response that she did not have access to Plaintiff’s
17    medical records, she does not provide any evidence explaining who does have that access,
18    who investigated Plaintiff’s grievance, if not Defendant, or who prepared the summary of
19    Plaintiff’s medical care. Moreover, in her Reply, Defendant asserts that “in responding to
20    Plaintiff’s grievance Defendant was simply reviewing his medical records and responding
21    — a purely administrative position and that was the extent of her involvement with
22    Plaintiff’s medical care.” (Doc. 85 at 5.) Thus, it appears Defendant did have access to,
23    and reviewed, Plaintiff’s medical records. Nor does it seem plausible that as the person
24    responsible for responding to prisoners’ medical grievances she did not have access to
25    prisoners’ medical records, particularly when her response is the final step in the grievance
26    process. Although Defendant argues she was allowed to rely on the judgments of qualified
27
28           3
              Plaintiff states that Defendants never disclosed his medical records to him and that
      he could not pay the $90 fee in order to receive them. (Doc. 81 at 7.)

                                                   -7-
     Case 2:18-cv-04942-MTL-JFM Document 88 Filed 10/29/20 Page 8 of 10




 1    medical professionals, Defendant does not say that she actually relied on the judgment of
 2    qualified medical professionals in responding to Plaintiff’s grievance or who those
 3    qualified medical professionals might be.       And, while Defendant may not have the
 4    authority to approve an outside consultation for surgery, she does not provide any
 5    information about what she is supposed to do when she receives a grievance, such as
 6    Plaintiff’s, indicating that a prisoner has an urgent medical need and is not receiving timely
 7    care.
 8            Because Defendant did not present any of the relevant medical records, and
 9    believing Plaintiff’s evidence and drawing all inferences in Plaintiff’s favor, Dr. Stewart
10    told Plaintiff three weeks after the injury that he needed immediate surgery, and the hand
11    specialist told Plaintiff on May 21, 2018 that he should return in two weeks for the surgery.
12    Records of those visits with doctors, the x-ray results, and the multiple HNRs Plaintiff
13    submitted asking about the surgery and complaining about the pain in his hand are all
14    presumably in the records that Defendant, or someone else, reviewed in investigating
15    Plaintiff’s grievance. Moreover, Defendant’s August 20, 2018 response to Plaintiff’s July
16    28, 2018 grievance states that the hand specialist said on May 21, 2018 that Plaintiff should
17    be sent for follow up with a CT scan in one week, but a consultation request for a CT scan
18    was not even submitted until July 2, 2018, and, as of the date of the grievance response—
19    three months later—had still not been approved. Defendant provides no explanation for
20    why the specialist’s recommendation for a CT scan was not followed or even how that
21    consultation request was “being processed within required time frames,” as she states in
22    her grievance response.
23            In Peralta, the Ninth Circuit Court of Appeals held that “a prison administrator can
24    be liable for deliberate indifference to a prisoner’s medical needs if he ‘knowingly fail[s]
25    to respond to an inmate’s requests for help.’” Id. at 1085–86 (quoting Jett, 439 F.3d at
26    1098). Unlike the prison administrator in Peralta who was not found liable, Defendant’s
27    response to the grievance implies that she conducted the investigation and drafted the
28    response, particularly where she does not present evidence of anyone else being involved



                                                  -8-
     Case 2:18-cv-04942-MTL-JFM Document 88 Filed 10/29/20 Page 9 of 10




 1    in responding to the grievance. See id. at 1086 (administrator defendant not liable where
 2    he simply signed off on an appeal response and did not independently review the plaintiff’s
 3    chart or investigate the plaintiff’s complaint). Although Defendant was acting as an
 4    administrator, by the time she replied to Plaintiff’s grievance, both a prison doctor and an
 5    outside specialist whom Plaintiff saw in May 2018 recommended that Plaintiff have
 6    surgery right away, and the specialist wanted Plaintiff to have a CT scan before the end of
 7    May. Nevertheless, no one even submitted a consultation request for a CT scan until July
 8    2, 2018.
 9           Therefore, drawing all inferences in Plaintiff’s favor, Defendant was aware that
10    treating doctors’ recommendations were not being followed and Plaintiff was reporting
11    constant pain and difficulty with his activities of daily living by the time she addressed his
12    grievance. Failure to follow treating providers and specialists’ recommended treatment,
13    supports a finding of deliberate indifference. See Colwell v. Bannister, 763 F.3d 1060,
14    1069 (9th Cir. 2014) (denying summary judgment where prison officials “ignored the
15    recommendations of treating specialists and instead relied on the opinions of non-specialist
16    and non-treating medical officials who made decisions based on an administrative policy”);
17    Snow v. McDaniel, 681 F.3d 978, 988 (9th Cir. 2012) (where the treating physician and
18    specialist recommended surgery, a reasonable jury could conclude that it was medically
19    unacceptable for the non-treating, non-specialist physicians to deny recommendations for
20    surgery), overruled in part on other grounds by Peralta, 744 F.3d at 1083.
21           Although it is not known what specific roles Defendant has held in her 32 years as
22    a “health care professional,” she should have been aware there was a risk of harm where
23    the treating providers’ recommended treatment for a broken hand was not being provided
24    and the patient was still suffering. A reasonable jury could find that, as FHA, Defendant
25    could have done more than just regurgitate the medical record chronology in this instance.
26    Accordingly, summary judgment will be denied to Defendant.
27    ....
28    ....



                                                  -9-
     Case 2:18-cv-04942-MTL-JFM Document 88 Filed 10/29/20 Page 10 of 10




 1    IT IS ORDERED:
 2          (1)     The reference to the Magistrate Judge is withdrawn as to Defendant Carrie
 3    Demery’s Motion for Summary Judgment (Doc. 78).
 4          (2)     Defendant’s Motion for Summary Judgment (Doc. 78) is denied.
 5          (3)     This matter is referred to Magistrate Judge Michelle H. Burns for a settlement
 6    conference.
 7          (4)     Defense counsel shall arrange for the relevant parties to jointly call
 8    Magistrate Judge Burns’ chambers at (602) 322-7610 within 14 days to schedule a date for
 9    the settlement conference.
10          Dated this 29th day of October, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 - 10 -
